     Case 3:19-cv-00605-JLS-AHG Document 156 Filed 08/28/20 PageID.2451 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     LAURA LYNN HAMMETT,                                Case No.: 19-CV-605 JLS (LL)
12                                       Plaintiff,
                                                          ORDER RE: PLAINTIFF’S
13     v.                                                 OBJECTION TO ORDER DENYING
                                                          PLAINTIFF’S OPPORTUNITY TO
14     MARY E. SHERMAN, et al.,
                                                          REPLY TO RESPONSE TO
15                                    Defendants.         MOTION TO DISQUALIFY THE
                                                          HONORABLE JANIS L.
16
                                                          SAMMARTINO
17
                                                          (ECF No. 155)
18
19          Presently before the Court is Plaintiff Laura Lynn Hammett’s Objection to Order
20    Denying Plaintiff’s Opportunity to Reply to Response to Motion to Disqualify the
21    Honorable Janis L. Sammartino (“Obj.,” ECF No. 155). On August 22, 2020, Plaintiff
22    filed a Motion for Disqualification of the Honorable Janis L. Sammartino, noticing it for a
23    hearing on October 1, 2020. See ECF No. 153. The Court vacated the hearing and set a
24    deadline for any responses to be filed on or before September 1, 2020. See ECF No. 154.
25    Plaintiff contends that the Court’s decision not to entertain a reply “is a violation of
26    Plaintiff’s Constitutional Right to due process and equal justice under the law.” Obj. at 1.
27          It is not. See, e.g., Nat’l Labor Relations Bd. v. Eclipse Lumber Co., 199 F.2d 684,
28    686 (9th Cir. 1952) (no mandatory right to file reply brief); In re Wisdom, No. 11-01135-

                                                      1
                                                                                  19-CV-605 JLS (LL)
     Case 3:19-cv-00605-JLS-AHG Document 156 Filed 08/28/20 PageID.2452 Page 2 of 2



1     JDP, 2014 WL 2175148, at *1 n.2 (Bankr. D. Idaho May 23, 2014) (noting in order on
2     recusal motion that filing of reply brief is not a requirement of due process but rather at the
3     court’s discretion). Nonetheless, the Court will permit Plaintiff to file a reply brief, not to
4     exceed ten (10) pages, on or before September 8, 2020.
5           IT IS SO ORDERED.
6
7     Dated: August 28, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                    19-CV-605 JLS (LL)
